                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DAVONE JACKSON,

                    Plaintiff,

 v.                                                 Case No. 3:18-cv-00012

 REALPAGE, INC. d/b/a LEASING DESK,                 District Judge William L. Campbell, Jr.

                    Defendant.




        PLEASE TAKE NOTICE Plaintiff Davone Jackson and Defendant RealPage Inc. d/b/a

Leasing Desk (collectively “Parties”) by and through their counsel of record have reached a

settlement to resolve their claims. The Parties are in the process of finalizing the settlement

agreement and anticipate filing a Stipulation of Dismissal with prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii) within the next 60 days.

        In consideration of the Parties’ settlement, the Parties respectfully request that the Court

suspend all remaining proceedings and issue a 60-day Order.



Date: May 28, 2019

                                              Respectfully submitted,

                                              FRANCIS & MAILMAN, P.C.

                                              /s/ Geoffrey H. Baskerville
                                              GEOFFREY H. BASKERVILLE (pro hac vice)
                                              1600 Market Street, Suite 2510
                                              Philadelphia, PA 19103
                                              T: 215-735-8600
                                              F: 215-940-8000
                                              gbaskerville@consumerlawfirm.com




      Case 3:18-cv-00012 Document 68 Filed 05/28/19 Page 1 of 3 PageID #: 881
                                Zachary Oswald
                                Legal Aid Society of Middle Tennessee
                                & The Cumberlands:
                                106 Public Square, Suite 109
                                Gallatin, TN 37066
                                (888) 475-4150
                                (615 230-9952 fax

                                Attorneys for Plaintiff



                                Ronald I Raether
                                Ronald I Raether
                                TROUTMAN SANDERS LLP
                                5 Park Plaza, Suite 1400
                                Irvine, California 92614
                                Direct: 949.622.2722
                                ron.raether@troutman.com


                                Attorneys for Defendant




                                   2

Case 3:18-cv-00012 Document 68 Filed 05/28/19 Page 2 of 3 PageID #: 882
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DAVONE JACKSON,

                     Plaintiff,

 v.                                                   Case No. 3:18-cv-00012

 REALPAGE, INC. d/b/a LEASING DESK,                   District Judge William L. Campbell, Jr.

                     Defendant.



                                     CERTIFICATE OF SERVICE

        I, Geoffrey H. Baskerville, hereby certify that, on this date, I caused a true and correct copy

of the foregoing Notice of Settlement to be served via the court’s CM/ECF system. The court’s

CM/ECF system will generate a Notice of Electronic Filing (NEF) to the filing party, the assigned

judges, and any registered users in the case. The NEF will constitute service of the documents.

Registration as a CM/ECF user constitutes consent to electronic service through the court’s

transmission facilities. Under said practice the following CM/ECF user was served:

 Zachary D. Miller                                    Ronald I. Raether
 BURR & FORMAN, LLP                                   TROUTMAN SANDERS LLP
 222 Second Avenue South, Suite 2000                  5 Park Plaza, Suite 1400
 Nashville, TN 37201                                  Irvine, California 92614
 zmiller@burr.com                                     ron.raether@troutman.com


                                    BY:        FRANCIS & MAILMAN, P.C.

                                               /s/ Geoffrey H. Baskerville
                                               GEOFFREY H. BASKERVILLE (pro hac vice)
                                               1600 Market Street, Suite 2510
                                               Philadelphia, PA 19103
                                               T: 215-735-8600
                                               F: 215-940-8000
                                               gbaskerville@consumerlawfirm.com

Executed on May 28, 2019

                                                  3

      Case 3:18-cv-00012 Document 68 Filed 05/28/19 Page 3 of 3 PageID #: 883
